Citation Nr: 1417872	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-34 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include anxiety and depression.

2.  Entitlement to service connection for a disability manifested by obesity.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a disability manifested by chest wall pain.

5.  Entitlement to service connection for foot fungus, to include Athlete's foot.

6.  Entitlement to service connection for a bilateral eye disability, characterized by loss of vision.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to an increased rating for gout, evaluated as 40 percent disabling.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia. 

In July 2011 the Veteran failed to appear for his requested video conference hearing, and did not provide an explanation for his absence.  The hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

The issue of entitlement to service connection for hearing loss appears to have been raised in March 2007, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The AOJ should clarify whether the Veteran intends to raise this claim, and if so, adjudicate it as appropriate.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A psychiatric disorder, to include anxiety and depression
  
Treatment records show that the Veteran's psychiatric symptoms include anxiety and depression, and his diagnoses have included anxiety disorder, not otherwise specified and dysthymic disorder.  The Veteran has indicated that while in service he was the recipient of his supervisor's sexual misconduct, which added to his anxiety and depression.  In light of the current diagnoses, combined with the reported in-service incidents, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any diagnosed psychiatric disorder, to include anxiety and depression.  

A disability manifested by obesity

The Veteran contends that a disability manifested by obesity was incurred in service, or is secondary to his psychiatric disorder, to include depression and anxiety.  

Service treatment records show that in December 1995 he was counseled regarding nutrition and a diet.  

Current treatment records show that the Veteran's weight is 278 pounds, and his body mass index is 41.  

A VA examination is necessary to determine whether it is at least as likely as not that the a disability manifested by obesity was incurred in service, and in the event that a psychiatric disorder is found to have been at least as likely as not related to service, then the examiner should also opine as to whether it is at least as likely as not that the psychiatric disorder (a) caused or (b) aggravated (permanently worsened) the obesity.  


Hypertension

The Veteran contends that his hypertension is due to service, to include as secondary to his psychiatric disorder.  The Board observes that while in service the Veteran had blood pressure readings, to include 151/72 in July 1995, and 156/64 in March 1995.  

Current VA treatment records list hypertension as one of the Veteran's diagnoses, and prescription list includes Lisinopril for blood pressure.  

Given the elevated blood pressure readings while in service, and current hypertension, the Board finds that the Veteran should be afforded a VA examination to determine whether it is at least as likely as not that the hypertension was incurred in or caused by service.  If the Veteran's psychiatric disorder is determined to have been at least as likely as not caused by service, then the examiner should also indicate whether it is at least as likely as not that the psychiatric disorder causes or aggravates (permanently worsens) the Veteran's hypertension.  

Disability manifested by chest wall pain

The Veteran contends that he is entitled to service connection for a disability manifested by chest wall pain.
 
Service treatment records show that in November 1995 the Veteran reported experiencing left parasternal pins and needles, and was diagnosed as having probable chest wall pain.  An electrocardiogram was within normal limits.  

The Veteran was afforded an August 2007 VA examination to consider whether the Veteran's claimed condition of chest pains was the same as or a result of chest wall pain experienced during service.  The examiner focused on the Veteran's described right elbow pain moving into the right scapular region, and compared this to the Veteran's in-service reports of parasternal sharp pains and needles, with diagnosis of probable chest wall pain.  As such, the examiner indicated that the Veteran's right scapular pain was not the same as the left parasternal pain documented as occurring in service.  The examiner's focus involved the right scapular region, but did not address the underlying question of whether the Veteran's reported chest pains were due to service, to include the documented probable chest wall pain.  Accordingly, the August 2007 examination was inadequate to determine the nature and etiology of a disability manifested by chest wall pain, and remand is necessary for another VA examination.  

August 2009 VA treatment note indicates that the Veteran reported he had experienced half an hour of chest pain accompanied by anxiety.  In addition, the prescription list includes Lisinopril for heart/blood pressure.  April 2013 note shows that the Veteran reported "chest wall awareness" after eating bad foods.  

In light of the treatment records indicating a possible connection between the chest wall pain and anxiety, if the Veteran's psychiatric disorder, to include depression and anxiety is determined to be at least as likely as not related to service, then the examiner is also asked to indicate whether the Veteran's chest wall pain is at least as likely as not caused and or worsened by such psychiatric disorder.  

Foot fungus, to include Athlete's foot

The Veteran contends that he is entitled to service connection for foot fungus, to include Athlete's foot.  He reportedly experienced foot fungus during and since service, treated with over-the-counter medications.    

Current treatment records show that the Veteran had a right great toe fungus.  April 2013 note indicates that the Veteran experienced severe Athlete's foot.  

Given the Veteran's reported foot fungus in service, and current experiences with the same, the Board finds that a VA examination to determine the nature and etiology of any current foot fungus, to include Athlete's foot is necessary.  


Eye Disability, Characterized by loss of vision  

The Veteran contends that he is entitled to service connection for loss of vision, which in light of the facts of this case, the Board has recharacterized as a bilateral eye disability, characterized by loss of vision.  A service treatment record from August 1994 indicates that the Veteran reported that he was hit in the left eye with a rock during training.  He experienced blurred distance vision.  In November 1995 the Veteran reported that his vision was blurry, especially at night.  

June 2013 VA ophthalmology note shows that the Veteran had glaucoma, myopia and presbyopia.  

VA examination to determine whether the Veteran experiences an eye disability, characterized by loss of vision, and its nature and etiology is necessary.

Tinnitus

The Veteran contends that he experiences ringing in his ears, and he is competent to report such ringing.  He is not, however, competent to indicate whether such ringing is due to his experiences in service.  The Veteran's DD Form 214 shows that he worked as a security police apprentice.  The Board finds that a medical opinion should be obtained to indicate whether it is at least as likely as not that the Veteran's tinnitus was incurred in or is due to service.  38 U.S.C.A. § 5103A(d).

Gout  

The Board observes that the Veteran filed a Notice of Disagreement to the December 2013 RO decision continuing a 40 percent rating for gout of multiple joints since March 22, 2007.  

Because the Veteran filed a timely NOD under 38 U.S.C.A. § 7105 to the RO's rating decision denying a rating in excess of 40 percent for gout, the RO was then obligated to provide him a statement of the case (SOC) with respect to this issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  Because the Veteran has not been furnished an SOC that addresses the issue of entitlement to an increased rating for gout, currently rated as 40 percent disabling, a remand is warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The record does suggest that some development in this direction was being undertaken, but under the Court's guidance, remand is indicated.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychological examination to determine the nature and etiology of his psychiatric disorder, to include anxiety and depression.  The claims folder is to be made available to the examiner for review, with access to Virtual VA and VBMS.  The examination report should be annotated to reflect this review.

The examiner(s) should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran has a psychiatric disorder, to include anxiety and depression, which was incurred in or is due to service.  

2.  Then, schedule the Veteran for appropriate examination(s) for the following disabilities:  (1) a disability manifested by obesity; (2) hypertension; (3) a disability manifested by chest wall pain; (4) foot fungus, to include Athlete's foot; (5) a bilateral eye disability, characterized by loss of vision; and (6) tinnitus.  The claims folder is to be made available to the examiner for review, with access to Virtual VA and VBMS.  The examination report(s) should be annotated to reflect this review.

The examiner(s) should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran has a disability manifested by obesity; hypertension; a disability manifested by chest wall pain; foot fungus, to include Athlete's foot; a bilateral eye disability, characterized by loss of vision; or tinnitus which was incurred in or is due to service.  

IF the Veteran's psychiatric disorder, to include anxiety and depression was determined to be at least as likely as not related to service, THEN the examiner(s) should also opine as to whether it is at least as likely as not that the Veteran's (1) obesity, (2) disability manifested by chest wall pain, or (3) hypertension are (i) due to or (ii) worsened by his psychiatric disorder, with anxiety and depression. 

A complete rationale for any opinions advanced must be provided.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then provide a rationale for why the opinion would require resort to speculation.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination(s) and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the examination(s), documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Ensure that the examination report(s) comply with this remand.  If any report is deficient, it should be returned to the examiner for necessary correction.

5.  Provide the Veteran and his representative a statement of the case as to the issue of an increased rating for gout, evaluated as 40 percent disabling.  

6.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

